United States District Court
District of Connecticut
FILED AT NEW HAVEN

 

aon aye U.S. Department of Justice _ Py ID 20 47
ist ey Roberta D. Tabora, Clerk
i ep dt United States Atigxney me

 

District of Connecticut Deputy Clerk

 

Connecticut Financial Center (203)821-3700

157 Church Street, 25” Floor Fax (203) 773-5376
New Haven, Connecticut 06510 www,justice.gov/usao/ct
May 15, 2019

VIA ELECTRONIC DELIVERY

Attorney Moira L. Buckley
Assistant Federal Defender
Federal Defender Office

10 Columbus Boulevard, 6th Floor
Hartford, CT 06106-1976

Re: United States v. Alaa Hassan Qalb Allouz,
3:19CR33 (JAM)

Dear Attorney Buckley:

This letter confirms the plea agreement between your client, Alaa Hassan
Qaib Allouz (the “defendant”), and the United States Attorney’s Office for the
District of Connecticut (the “Government” or “this Office”) concerning the referenced
criminal matter.

THE PLEA AND OFFENSE

 

Alaa Hassan Qalb Allouz agrees to plead guilty to Count One of the
Indictment charging him with Stalking, in violation of Title 18, United States Code,
Sections 2261A(2)(B) and 2261(b)(6).

The defendant understands that, to be guilty of the offense charged in Count
One of the Indictment, the following essential elements must be satisfied:

1. With the intent to kill, injure, harass, intimidate, or place under
surveillance with intent to kill, injure, harass, or intimidate another
person;
Attorney Moira L. Buckley
Page 2

2. used the mail, any interactive computer service or electronic
communication service or electronic communication system of interstate
commerce, or any other facility of interstate or foreign commerce to
engage in a course of conduct that:

3. Caused, attempted to cause, or would be reasonably expected to cause
substantial emotional distress to that person, an immediate family
member, or a spouse or intimate partner; and

4. The defendant committed the instant offense in violation of a temporary
or permanent civil or criminal restraining order or no-contact order, or
other order described in section 2266 of Title 18 of the United States Code,

THE PENALTIES

Imprisonment

The parties agree that the offense carries a maximum penalty of five years
imprisonment with a mandatory minimum of one year imprisonment.

Supervised Release

The Court may impose a term of supervised release of up to three years. The
defendant understands that, should he violate any condition of supervised release,
he may be required to serve a further term of imprisonment of up to two years per
violation pursuant to 18 U.S.C. § 3583 and 21 U.S.C. § 841(b)(1)(C) with no credit

for time already spent on supervised release.
Fine

This offense carries a maximum fine of $250,000. The defendant is also
subject to the alternative fine provision of 18 U.S.C. § 3571. Under this section, the
maximum fine that may be imposed on the defendant is the greatest of the following
amounts: (1) twice the gross gain to the defendant resulting from the offense; (2)
twice the gross loss resulting from the offense; or (8) $250,000.

Special Assessment

In addition, the defendant is obligated by 18 U.S.C. § 3013 to pay a special
assessment of $100 on each count of conviction. The defendant agrees to pay the
special assessment to the Clerk of the Court on the date the guilty plea is accepted.
Attorney Moira L. Buckley
Page 3

Restitution

In addition to the other penalties provided by law, the Court must also order
that the defendant make restitution under 18 U.S.C. § 3663A, and the Government
reserves its right to seek restitution on behalf of victims consistent with the
provisions of § 83668A. The scope and effect of the order of restitution are set forth
in the attached Rider Concerning Restitution. Restitution is payable at the time of
sentencing unless otherwise ordered by the Court.

Interest, penalties and fines

Unless otherwise ordered, should the Court impose a fine or restitution of
more than $2,500 as part of the sentence, interest will be charged on the unpaid
balance of the fine or restitution not paid within 15 days after the judgment date.
18 U.S.C. § 3612(f). Other penalties and fines may be assessed on the unpaid
balance of a fine or restitution pursuant to 18 U.S.C. § 3572(h), (@) and § 3612(g).

THE SENTENCING GUIDELINES

Applicability

The defendant understands that the Court is required to consider any
applicable Sentencing Guidelines as well as other factors enumerated in 18 U.S.C.
§ 3553(a) to tailor an appropriate sentence in this case and is not bound by this plea
agreement. The defendant agrees that the Sentencing Guideline determinations
will be made by the Court, by a preponderance of the evidence, based upon input
from the defendant, the Government, and the United States Probation Office. The
defendant further understands that he has no right to withdraw his guilty plea if
his sentence or the Guideline application is other than he anticipated, including if
the sentence is outside any of the ranges set forth in this agreement.

Acceptance of Responsibility

At this time, the Government agrees to recommend that the Court reduce by
two levels the defendant’s adjusted offense level under § 3E1.1(a) of the Sentencing
Guidelines, based on the defendant’s prompt recognition and affirmative acceptance
of personal responsibility for the offense. Moreover, should the defendant qualify for
a decrease under § 3E1.1(a) and his offense level determined prior to the operation
of subsection (a) is level 16 or greater, the Government will file a motion with the
Court pursuant to § 3E1.1(b) which recommends that the Court reduce the
defendant’s Adjusted Offense Level by one additional level based on his prompt
notification of his intention to enter a plea of guilty. The defendant expressly
understands that the Court is not obligated to accept the Government’s
recommendations on the reductions.
Attorney Moira L. Buckley
Page 4

The above-listed recommendations are conditioned upon the defendant’s
affirmative demonstration of acceptance of responsibility, by (1) truthfully
admitting the conduct comprising the offense(s) of conviction and truthfully
admitting or not falsely denying any additional relevant conduct for which the
defendant is accountable under Sentencing Guideline § 1B1.3, and (2) truthfully
disclosing to the Probation Office personal information requested, including the
submission of a complete and truthful financial statement detailing the defendant’s
financial condition.

In addition, the Government expressly reserves the right to seek denial of the
adjustment for acceptance of responsibility if the defendant engages in any acts,
unknown to the Government at the time of the signing of this agreement, which
(1) indicate that the defendant has not terminated or withdrawn from criminal
conduct or associations (Sentencing Guideline § 3E1.1); (2) could provide a basis for
an adjustment for obstructing or impeding the administration of justice (Sentencing
Guideline § 8C1.1); or (8) constitute a violation of any condition of release.
Moreover, the Government reserves the right to seek denial of the adjustment for
acceptance of responsibility if the defendant seeks to withdraw his plea of guilty or
takes a position at sentencing, or otherwise, which, in the Government’s
assessment, is inconsistent with affirmative acceptance of personal responsibility.
The defendant understands that he may not withdraw his plea of guilty if, for the
reasons explained above, the Government does not make one or both of the
recommendations or seeks denial of the adjustment for acceptance of responsibility.

Guideline Stipulation

 

The parties agree as follows:

The Guidelines Manual in effect on the date of sentencing is used to
determine the applicable Guidelines range.

The defendant’s base offense level under U.S.S.G. § 2A6.2 is 18. That level is
increased by 2 because the offense involved the violation of a protective order.
U.S.S.G. § 2A6.2(b)(1)(A). Three levels are subtracted under U.S.S.G. § 3E1.1 for
acceptance of responsibility, as noted above, resulting in a total offense level of 17.

Based on an initial assessment, the parties agree that the defendant falls
within Criminal History Category III. The parties reserve the right to recalculate
the defendant’s Criminal History Category and corresponding sentencing ranges if
this initial assessment proves inaccurate.

A total offense level of 17, assuming a Criminal History Category III, would
result in a range of 30 to 37 months of imprisonment (sentencing table) and a fine
Attorney Moira L. Buckley
Page 5

range of $10,000 to $95,000, U.S.S.G. § 5E1.2(c)(3). The defendant is also subject to
a supervised release term of one to three years. U.S.S.G. § 5D1.2.

The Government agrees to not seek a sentence above 37 months of
imprisonment. The defendant reserve their rights to seek a departure or a non-
Guidelines sentence, and the Government reserves the right to object to a departure
or a non-Guidelines sentence.

The defendant expressly understands that the Court is not bound by this
agreement on the Guideline ranges specified above. The defendant further
understands that he will not be permitted to withdraw the plea of guilty if the
Court imposes a sentence outside any of the ranges set forth in this agreement.

In the event the Probation Office or the Court contemplates any sentencing
calculations different from those stipulated by the parties, the parties reserve the
right to respond to any inquiries and make appropriate legal arguments regarding
the proposed alternate calculations. Moreover, the parties expressly reserves their
rights to defend any sentencing determination, even if it differs from that stipulated
by the parties, in any post-sentencing proceeding.

Information to the Court

The Government reserves its right to address the Court with respect to an
appropriate sentence to be imposed in this case. Moreover, the Government will
discuss the facts of this case, including information regarding the defendant's
background and character, 18 U.S.C. § 3661, with the United States Probation
Office and will provide the Probation Officer with access to material in its file, with
the exception of grand jury material.

WAIVER OF RIGHTS

The defendant acknowledges and agrees that he is knowingly, intelligently,
and voluntarily waiving the following rights:

Waiver of Trial Rights and Consequences of Guilty Plea

The defendant understands that he has the right to be represented by an
attorney at every stage of the proceeding and, if necessary, one will be appointed to
represent him.

The defendant understands that he has the right to plead not guilty or to
persist in that plea if it has already been made, the right to a public trial, the right
to be tried by a jury with the assistance of counsel, the right to confront and cross-
examine the witnesses against him, the right not to be compelled to incriminate
Attorney Moira L. Buckley
Page 6

himself, the right to testify and present evidence, and the right to compel the
attendance of witnesses to testify in his defense. The defendant understands that
by pleading guilty he waives those rights and that, if the plea of guilty is accepted
by the Court, there will not be a further trial of any kind.

The defendant understands that, if he pleads guilty, the Court may ask him
questions about each offense to which he pleads guilty, and if he answers those
questions falsely under oath, on the record, and in the presence of counsel, his
answers may later be used against him in a prosecution for perjury or making false
statements.

Waiver of Statute of Limitations

 

The defendant agrees that, should the conviction following defendant’s guilty
plea be vacated for any reason, then any prosecution that is not time-barred by the
applicable statute of limitations on the date of the signing of this plea agreement
(including any indictment or counts the Government has agreed to dismiss at
sentencing pursuant to this plea agreement) may be commenced or reinstated
against the defendant, notwithstanding the expiration of the statute of limitations
between the signing of this plea agreement and the commencement or
reinstatement of such prosecution. The defendant agrees to watve all defenses
based on the statute of limitations with respect to any prosecution that is not time-
barred on the date the plea agreement is signed.

Waiver of Right to Challenge Conviction

The defendant acknowledges that under certain circumstances he is entitled
to challenge his conviction. By pleading guilty, the defendant waives his right to
appeal or collaterally attack his conviction in any proceeding, including but not
limited to a motion under 28 U.S.C. § 2255 and/or § 2241. In addition to any other
claims he might raise, the defendant waives his right to challenge his conviction
based on (1) any non-jurisdictional defects in the proceedings before entry of this
plea, (2) a claim that the statute(s) to which the defendant is pleading guilty is
unconstitutional, and (3) a claim that the admitted conduct does not fall within the
scope of the statute. This waiver does not preclude the defendant from raising a
claim of ineffective assistance of counsel in an appropriate forum.

Waiver of Right to Appeal or Collaterally Attack Sentence

The defendant acknowledges that under certain circumstances, he is entitled
to challenge his sentence. In consideration for the benefits offered under this
agreement, the defendant agrees not to appeal or collaterally attack the sentence in
any proceeding, including but not limited to a motion under 28 U.S.C. § 2255 and/or
§ 2241 if that sentence does not exceed 30 months of imprisonment, a three-year
Attorney Moira L. Buckley
Page 7

term of supervised release, a $100 special assessment, an order of restitution, and a
$95,0000 fine, even if the Court imposes such a sentence based on an analysis
different from that specified above. The Government and the defendant agree that
this waiver applies regardless of whether the term of imprisonment is imposed to
run consecutively to or concurrently with, in whole or in part, the undischarged
portion of any other sentence that has been imposed on the defendant at the time of
sentencing in this case. Furthermore, the parties agree that any challenge to the
defendant's sentence that is not foreclosed by this provision will be limited to that
portion of the sentencing calculation that is inconsistent with (or not addressed by)
this waiver. This waiver does not preclude the defendant from raising a claim of
ineffective assistance of counsel in an appropriate forum.

ACKNOWLEDGMENT OF GUILT AND VOLUNTARINESS OF PLEA

The defendant acknowledges that he is entering into this agreement and is
pleading guilty freely and voluntarily because he is guilty. The defendant further
acknowledges that he is entering into this agreement without reliance upon any
discussions between the Government and him (other than those described in the
plea agreement letter), without promise of benefit of any kind (other than the
concessions contained in the plea agreement letter), and without threats, force,
intimidation, or coercion of any kind. The defendant further acknowledges his
understanding of the nature of the offense to which he is pleading guilty, including
the penalties provided by law. The defendant also acknowledges his complete
satisfaction with the representation and advice received from his undersigned
attorney. The defendant and his undersigned counsel are unaware of any conflict of
interest concerning counsel’s representation of the defendant in the
case.

SCOPE OF THE AGREEMENT

 

The defendant acknowledges that this agreement is limited to the
undersigned parties and cannot bind any other federal authority, or any state or
local authority. The defendant acknowledges that no representations have been
made to him with respect to any civil or administrative consequences that may
result from this plea of guilty because such matters are solely within the province
and discretion of the specific administrative or governmental entity involved.
Finally, the defendant acknowledges that this agreement has been reached without
regard to any civil tax matters that may be pending or which may arise involving
him.

COLLATERAL CONSEQUENCES

The defendant further understands that he will be adjudicated guilty of each
offense to which he has pleaded guilty and may thereby be deprived of certain
Attorney Moira L. Buckley
Page 8

federal benefits as provided in 21 U.S.C. § 862 and will be deprived of certain rights,
such as the right to hold public office, to serve on a jury, to possess firearms, and in
some states, the right to vote. The defendant understands that pursuant to section
203(b) of the Justice For All Act, the Bureau of Prisons or the Probation Office will
collect a DNA sample from the defendant for analysis and indexing. Finally, the
defendant understands that the Government reserves the right to notify any state
or federal agency by which he is licensed, or with which he does business, as well as
any current or future employer of the fact of his conviction.

SATISFACTION OF FEDERAL CRIMINAL LIABILITY; BREACH

 

The defendant’s guilty plea, if accepted by the Court, will satisfy the federal
criminal liability of the defendant in the District of Connecticut as a result of his
participation in the offense conduct which forms the basis for the charge in the
Information in this case.

The defendant understands that if, before sentencing, he violates any term or
condition of this agreement, engages in any criminal activity, or fails to appear for
sentencing, the Government may void all or part of this agreement. If the
agreement is voided in whole or in part, defendant will not be permitted to
withdraw his plea of guilty.

NO OTHER PROMISES

 

The defendant acknowledges that no other promises, agreements, or
conditions have been entered into other than those set forth in this plea agreement,
and none will be entered into unless set forth in writing, signed by all the parties.

This letter shall be presented to the Court, in open court, and filed in this
case.

Very truly yours,

JOHN H. DURHAM
UNITED aa

D pa

DOUGLAS P. MORABITO
ASSISTANT U.S. ATTORNEY

 
Attorney Moira L. Buckley
Page 9

The defendant certifies that he has read this plea agreement letter and its
attachment(s) or has had it read or translated to him, that he has had ample time to
discuss this agreement and its attachment(s) with counsel and that he fully

understands and accepts its terms.
S\S/299

Alaa Hassan Qaib Allouz Date
Defendant

I have thoroughly read, reviewed and explained this plea agreement and its
attachment(s) to my client who advises me that he understands and accepts its

, S94

 

MOIRA L. BUCKLEY ~ Date ’
Attorney for the Defendant
Attorney Moira L. Buckley
Page 10

RIDER CONCERNING RESTITUTION

The Court may order that the defendant make restitution under 18 U.S.C. § 3663 as
follows:

1. Ifthe offense resulted in damage to or loss or destruction of property of a victim of the
offense:

A. Return the property to the owner of the property or someone designated by the owner; or

B. If return of the property is impossible, impracticable, or inadequate, pay an amount equal
to:

The greater of -
(J) the value of the property on the date of the damage, loss, or destruction; or

(II) the value of the property on the date of sentencing, less the value as of the date the
property is returned.

2. In the case of an offense resulting in bodily injury to a victim —

A. Pay an amount equal to the costs of necessary medical and related professional services
and devices related to physical, psychiatric, and psychological care; including non-
medical care and treatment rendered in accordance with a method of healing recognized
by the law of the place of treatment;

B. Pay an amount equal to the cost of necessary physical and occupational therapy and
rehabilitation; and

C. Reimburse the victim for income lost by such victim as a result of such offense;

3. In the case of an offense resulting in bodily injury that results in the death of the victim, pay
an amount equal to the cost of necessary funeral and related services; and

4, In any case, reimburse the victim for lost income and necessary child care, transportation,
and other expenses incurred during participation in the investigation or prosecution of the
offense or attendance at proceedings related to the offense.

The order of restitution has the effect of a civil judgment against the defendant. In
addition to the Court-ordered restitution, the Court may order that the conditions of its order of
restitution be made a condition of probation or supervised release. Failure to make restitution as
ordered may result in a revocation of probation, or a modification of the conditions of supervised
Attorney Moira L. Buckley
Page 1l

release, or in the defendant being held in contempt under 18 U.S.C. § 3583(e). Failure to pay
restitution may also result in the defendant’s re-sentencing to any sentence which might
originally have been imposed by the Court. See 18 U.S.C. §§ 3614, 3613A. The Court may also
order that the defendant give notice to any victim(s) of his offense under 18 U.S.C. § 3555.
